Case 2:18-cr-20310-AJT-EAS ECF No. 65 filed 07/02/20   PageID.434   Page 1 of 9




                     EASTERN DISTRICT


                              ,



                v.

                          ,




Custody [57].

                                      1   9
Case 2:18-cr-20310-AJT-EAS ECF No. 65 filed 07/02/20   PageID.435   Page 2 of 9




                                                                    , No. 4:20-




                                      2   9
Case 2:18-cr-20310-AJT-EAS ECF No. 65 filed 07/02/20   PageID.436   Page 3 of 9




      , 961 F.3d 829 (6th Cir. 2020). On




                                      3    9
Case 2:18-cr-20310-AJT-EAS ECF No. 65 filed 07/02/20   PageID.437   Page 4 of 9




  1.




                                      4   9
Case 2:18-cr-20310-AJT-EAS ECF No. 65 filed 07/02/20   PageID.438   Page 5 of 9




                                                                              ,



Union     Says




                                                                              ,




                                      5   9
Case 2:18-cr-20310-AJT-EAS ECF No. 65 filed 07/02/20   PageID.439   Page 6 of 9




                      sh. Mar. 31, 2020);



Muniz




                           ,




        ,




                                      6     9
Case 2:18-cr-20310-AJT-EAS ECF No. 65 filed 07/02/20   PageID.440   Page 7 of 9




  2.




                                      7   9
Case 2:18-cr-20310-AJT-EAS ECF No. 65 filed 07/02/20   PageID.441   Page 8 of 9




  3.




                                      8   9
Case 2:18-cr-20310-AJT-EAS ECF No. 65 filed 07/02/20   PageID.442   Page 9 of 9




           .




                    .




                                   Arthur J. Tarnow




                                      9   9
